Citation Nr: 1821956	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-34 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a heart disability. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bladder condition other than a voiding dysfunction. 

5.  Entitlement to service connection for a lymph node disability. 

6.  Entitlement to service connection for a pulmonary embolism.  

7.  Entitlement to service connection for a lumbar spine disability.

8.  Entitlement to service connection for a bilateral knee disability.

9.  Entitlement to a compensable rating for erectile dysfunction.  

10.  Entitlement to an initial rating in excess of 10 percent for chronic constipation. 

11.  Entitlement to an initial compensable rating right hip limitation of flexion. 

12.  Entitlement to an initial compensable rating left hip limitation of flexion. 

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 and November 1968, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal   from multiple rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record. 

The Veteran's appeal originally included the issue of entitlement to service connection for a bilateral hearing loss disability. A September 2017 rating decision granted service connection for bilateral hearing loss. As that rating decision constitutes a grant of the claim on appeal, that issue is no longer before the Board.

The Board observes that the claims file includes an October 6, 2011 administrative denial of a claim for payment or reimbursement of unauthorized medical expenses and a November 8, 2011 notice of disagreement with that denial.  This matter is    not otherwise well documented in the claims-file and as it pertains to a different Agency of Original Jurisdiction (AOJ) than that from which the appeal before the Board originates. As it is unclear whether the Veteran's medical expenses appeal    is still pending and/or has been processed, the matter is referred to the AOJ for clarification as to the status of the medical expenses issue and if necessary, referral to the VA Medical Center for appropriate action. 

The issues of entitlement to service connection for PTSD, hypertension, a bladder disability, a lymph node disability, a lumbar spine disability, a bilateral knee disability, and a pulmonary embolism; entitlement to increased initial ratings for right and left hip limitation of flexion, entitlement to an increased initial rating for constipation, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At his May 2017 Board hearing, the Veteran withdrew from appellate review his claim of entitlement to an increased rating for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to an increased rating for erectile dysfunction have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  Once the appeal is transferred to the Board, an appeal withdrawal is effective when it is received by the Board.  38 C.F.R. § 20.204(b)(3) (2017).

At his May 2017 hearing, the Veteran requested to withdraw his appeal for an increased rating for erectile dysfunction.  As the Veteran withdrew the appeal, there remains no allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.



ORDER

The appeal as to the issue of entitlement to an increased rating for erectile dysfunction is dismissed.


REMAND

The Board finds that further development of the remaining claims listed on the cover page is necessary prior to appellate review.

There are outstanding records.  VA treatment records from September 14, 2017 and September 22, 2017 indicate that the Veteran had follow up appointments scheduled on October 17, 2017 and October 18, 2017.  VA treatment records subsequent to September 22, 2017 have not been associated with the claims file.  Additionally, VA treatment records from June 16, 2011,October 14, 2011, February 19, 2012, September 11, 2013, March 11, 2014, April 7, 2014, June 2, 2014, June 25, 2014, June 30, 2014, July 8, 2014, November 10, 2014, January 6, 2015, September 3, 2015, December 1, 2015, and December 22, 2015 respectively indicate that non-VA records, including fee basis, urology records, and orthopedic records, from May 17, 2011, August 13, 2013, January 27, 2014, October 21, 2013, May 2, 2014, June 3, 2014, June 10, 2014, June 20, 2014, November 10, 2014, November 6, 2014, September 3, 2015, November 2, 2015, and October 28, 2015 had been scanned    into VistA Imaging.  An August 21, 2017 VA treatment record indicates that the Veteran was referred for primary care from Dr. Heron of Mt. Nittany Physician Group via the VA choice program.  The aforementioned records have not been associated with the claims file.  Additionally, a February 2017 VA treatment report indicates that a cardiac catheterization was recommended based on complaints of chest pain.  Accordingly, on remand all outstanding VA treatment records, including VistA Imaging and fee basis, must be associated with the claims file.  

With regard to the Veteran's claim for service connection for PTSD, there is conflicting evidence regarding whether the Veteran has PTSD.  An April 2011    VA examiner opined that the Veteran did not meet the diagnostic criteria for PTSD, while a June 22, 2011 statement from the Veteran's VA psychologist indicates that he did met the diagnostic criteria for PTSD.  Accordingly, another VA examination is warranted. 

With regard to the Veteran's claim for service connection for a heart disability, there is conflicting evidence regarding whether the Veteran has ischemic heart disease/coronary artery disease.  While some medical providers have indicated      he does suffer from such condition, other medical providers and medical testing indicate the Veteran does not suffer from a ischemic heart disability. Accordingly,  a current examination is warranted to address this issue.  

With regard to the Veteran's claims for bilateral knee and lumbar spine disabilities, he was provided a VA examination in April 2011. Subsequent to that examination, the Veteran asserted that his bilateral knee and lumbar spine disabilities were related to his treatment for his prostate cancer and / or aggravated by his service-connected hip disabilities. While the record contains a December 2013 statement from Dr. M. Patney indicating that the Veteran's knee polyarthropathy was likely secondary to his radiation and chemotherapeutic exposure, that opinion was not accompanied by any rationale.  Accordingly, an additional examination and opinion is warranted.   
	
With regard to the Veteran's hypertension claim, he was provided a VA examination in June 2013.  At that time, he was not diagnosed with hypertension.  Nevertheless,      a May 3, 2017 record from Advanced Cardiac Care indicates that the Veteran is diagnosed with hypertension, although the basis for that diagnosis was not provided. Thus, an additional examination and opinion is warranted.     

With regard to the Veteran's claim for a bladder condition, a February 13, 2012  VA radiology report indicates that the Veteran had a thickened bladder wall and an April 2, 2013 VA treatment record indicates that the Veteran was treated for bladder stones.  It is unclear whether such conditions presently exist and whether they are part and parcel of the Veteran's prostate cancer residual voiding dysfunction or are separate disabilities. Accordingly, a VA examination is warranted.

With regard to the Veteran's increased rating claim for constipation, his last VA examination was in June 2013.  In light of the fact that the Board is remanding     the claim for other development, the Veteran should be provided another VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from September 22, 2017 to present, the VA choice records, and the documents from VistA Imaging referenced in     the June 16, 2011,October 14, 2011, February 19, 2012, September 11, 2013, March 11, 2014, April 7, 2014,   June 2, 2014, June 25, 2014, June 30, 2014, July 8, 2014, September 3, 2015, December 1, 2015, and December 22, 2015 VA treatment records and associate them with the claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide a completed release       form with the names and addresses of all medical         care providers who have recently treated him for              the disabilities remaining on appeal.  After securing       any necessary releases, the AOJ should request any relevant records identified.  If any requested records      are unavailable, the Veteran should be notified of such.

3.  After the above records development is completed      to the extent possible, schedule the Veteran for a VA PTSD examination.  The claims file must be made available to the examiner in conjunction with the examination. All indicated tests should be conducted    and the results reported. Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD, and if so, indicate the stressor(s) upon which the diagnosis is based. A rationale for all opinions expressed should be provided.

4.  After the above records development is completed to     the extent possible, schedule the Veteran for a VA heart examination.  The claims file must be reviewed by the examiner in conjunction with the examination. All indicated tests should be conducted and the results reported. Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for ischemic heart disease, to include coronary artery disease.  A rationale for all opinions expressed should be provided, to include addressing the treatment records and diagnoses from Advanced Cardiac Care.

5. After the above records development is completed        to the extent possible, schedule the Veteran for a VA hypertension examination. The claims file must be reviewed by the examiner in conjunction with the examination. All indicated tests should be conducted    and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for hypertension. If the examiner concludes the Veteran does not suffer from hypertension, the examiner should address the private treatment records from Advanced 
Cardiac Care noting the Veteran suffers from hypertension. A rationale for all opinions expressed should be provided.

a.  If the examiner concludes the Veteran suffers from hypertension, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension  is related to active service, to include the Veteran's Agent Orange exposure.

b.  If not related to service, opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that  the Veteran's hypertension was caused by his service-connected disabilities.

c.  If not caused by service-connected disabilities, opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's hypertension was worsened beyond normal progression (aggravated) by    his service-connected disabilities.  If the examiner concludes the hypertension has been aggravated by service connected disabilities, the examiner should attempt to quantify the degree of worsening beyond baseline level of hypertension that is due to the service-connected conditions.

6.  After the above records development is completed to the extent possible, schedule the Veteran for a VA knee and low back examinations.  The claims file must be reviewed by the examiner in conjunction with the examinations. All indicated tests should be conducted    and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any right and left knee disability was caused by the Veteran's service-connected bilateral hip disability and / or the treatment for his service-connected prostate cancer, including chemotherapy and radiation.

b.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any low back disability was caused by the Veteran's service-connected bilateral hip disability and / or the treatment for his service-connected prostate cancer, including chemotherapy and radiation.

c.  If not caused by service-connected disability, whether it is at least as likely as not that any right and knee disability was worsened beyond normal progression (aggravated) by the Veteran's service-connected bilateral hip disability and / or the treatment for his service-connected prostate cancer, including chemotherapy and radiation.  If so, the examiner should attempt to quantify the degree of worsening beyond baseline level of the right and left knee disability that is due to the service-connected conditions.

d.  If not caused by service-connected disability, whether it is at least as likely as not that any low back disability was worsened beyond normal progression (aggravated) by the Veteran's service-connected bilateral hip disability
and / or the treatment for his service-connected prostate cancer, including chemotherapy and radiation.  If so,      the examiner should attempt to quantify the degree of worsening beyond baseline level of the low back disability that is due to the service-connected conditions.

In rendering the above requested opinions, the clinician should address the December 12, 2013 treatment record from M. Patney, D.O., indicating that it was likely that the Veteran's knee condition was part of his "polyarthropy secondary to radiation and chemotherapeutic exposure."

A complete rationale should be provided for all opinions and conclusions expressed.

7.  After the above records development is completed to the extent possible, schedule the Veteran for VA urinary tract examination to address the Veteran's claim for a bladder condition. The claims file must be reviewed by the examiner in conjunction with the examination. All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should    provide responses to the following: 

a. State whether it is at least as likely as not (i.e. a 50 percent probability or more) that any bladder condition,   to include bladder wall thickening and bladder stones was caused by the Veteran's service-connected prostate cancer or treatment therefor, including chemotherapy and radiation.

b.  If not caused by the prostate cancer or treatment therefor, state whether it is at least as likely as not (i.e. a 50 percent probability or more) that any bladder condition 
was worsened beyond normal progression by the Veteran's service-connected prostate cancer or treatment therefore, including chemotherapy and radiation. If so, the examiner should attempt to quantify the degree of worsening beyond baseline level of the bladder condition that is due to the service-connected conditions.

8.  After the above records development is completed to the extent possible, schedule the Veteran for examination to determine the current nature and severity of his chronic constipation.  The examiner should review the claims file and perform all appropriate tests and diagnostics.  All pertinent symptomatology and findings must be reported in detail and in accordance with the rating criteria.

9.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


